department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number telephone number number release date se t eo ra t date date uil number employer_identification_number legend r s a xx f dear ------------------- you request a ruling under sec_509 of the internal_revenue_code facts on date you were recognized as exempt under sec_501 of the code and described in sec_509 you were organized to i promote the development of the private sector of the country of r including small businesses the agricultural sector and joint ventures with united_states through loans grants equity investments feasibility studies technical assistance training insurance guarantees and other measures and ii to carry out all other purposes and policies of s pursuant to the s you were designated as an organization eligible to receive grants from a between and a transferred millions of dollars to you to facilitate the achievement of your mandate under s the transfer of these funds was made pursuant to a grant agreement between you and a in your board_of directors determined you had accomplished many of your objectives after a period of consultations with various countries and entities your winding up and liquidation plan was approved which provided that i between and you would make annual distributions to the treasury of a certain country ii a new entity f would be established to advance the purposes of s and build upon your programs and iii you would enter into a grant agreement with f whereby over the course of three years you would make large annual distributions to f accordingly your board began the process of winding down and you completed the transfer of the entire dollar_figurexx million to f currently you maintain a small portfolio of micro loans which pay dividend and interest_income you continue to liquidate most of your other holdings in order to permit you to make additional transfers to your endowment you continue to monitor and review the operations of f issue sec_1 you are not a private_foundation within the meaning of sec_509 of the code because the annual receipt of dividend and interest_income from your debt and equity investments in r are treated as gross_receipts your income generated by the annual receipt of interest_income from investments undertaken pursuant to the winding up and liquidation plan should be treated as gross_receipts pursuant to sec_509 of the code based on the gross_receipts earned by you between and you are currently not a private_foundation within the meaning of sec_509 of the code because you are described in sec_509 law sec_509 of the code requires an organization described in sec_509 must normally receive more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from an activity that is not an unrelated_trade_or_business within the meaning of sec_513 exclusive of receipts from any person or from any governmental agency in any taxable_year to the extent such receipts exceed the greater of dollar_figure or one percent of the organization’s support in such taxable_year sec_1_509_a_-3 of the income_tax regulations provides that in distinguishing the term gross_receipts from the term grants whether from a governmental_unit a nonprofit organization or a profit making organization the term gross_receipts means amounts received from an activity that is not an unrelated_trade_or_business if a specific service facility or product is provided to serve the direct and immediate needs of the payor rather than primarily to confer a direct benefit upon the general_public in general payments made primarily to enable the payor to realize or receive some economic or physical benefit as a result of the service facility or product obtained will be treated as gross_receipts with respect to the payee sec_509 a -3 m of the regulations provides for purposes of sec_509 of the code where the charitable purpose of an organization described in sec_501 is accomplished through the furnishing of facilities for a rental fee or loans to a particular class of persons such as aged sick or needy persons the support received from such persons will be considered 'gross receipts' within the meaning of sec_509 from an activity which is not an unrelated_trade_or_business rather than 'gross investment_income ' however if such organization also furnishes facilities or loans to persons who are not members of such class and such furnishing does not contribute importantly to the accomplishment of such organization's exempt purposes aside from the need of such organization for income or funds or the use it makes of the profits derived the support received from such furnishing will be considered 'rents' or 'interest' and therefore will be treated as 'gross investment income' within the meaning of sec_509 unless such income is included in computing the tax imposed by sec_511 the provisions of this paragraph may be illustrated by the following example example x an organization described in sec_501 is organized and operated to provide living facilities for needy widows of deceased servicemen x charges such widows a small rental fee for_the_use_of such facilities since x is accomplishing its exempt_purpose through the rental of such facilities the support received from the widows is considered 'gross receipts' within the meaning of sec_509 however if x rents part of its facilities to persons having no relationship to x's exempt_purpose the support received from such rental will be considered 'gross investment income' within the meaning of sec_509 unless such income is included in computing the tax imposed by sec_511 revrul_74_587 1974-2c b held that an organization that devoted its resources to programs to stimulate economic development in economically depressed high density urban areas inhabited mainly by low-income minority or other disadvantaged groups qualified for exemption under sec_501 the organization made loans and purchased equity interests in businesses unable to obtain funds from conventional sources because of financial risks associated with their location and or because of being owned by members of a minority other disadvantaged group the organization established that its investments were not undertaken for profit but to advance its charitable goals funds for its program were obtained from foundation grants and public contributions rationale you were created to make loans and invest in r you received sec_501 exempt status because you were lessening the burdens of government see revrul_74_587 supra an exempt_organization such as you that makes loans and purchases equity interests in various businesses will receive dividend and interest_income as a result of the performance of its exempt_function sec_1_509_a_-3 of the regulations describes the income you received from to as gross_receipts because the amounts you received are from an activity that is not an unrelated_trade_or_business and is the result of your provision of a specific service or product that serves the direct and immediate needs of the payor see also sec_509 a -3 m of the regulations that provides for purposes of sec_509 of the code where the charitable purpose of an organization described in sec_501 is accomplished through loans to a particular class of persons such as aged sick or needy persons the support received from such persons will be considered gross_receipts accordingly this support would allow you to be described in sec_509 of the code because you normally receive more than one-third of your support from gross_receipts conclusion accordingly based on the information furnished we rule as follows you are not a private_foundation within the meaning of sec_509 of the code because the annual receipt of dividend and interest_income from your debt and equity investments in r are treated as gross_receipts your income generated by the annual receipt of interest_income from investments undertaken pursuant to the winding up and liquidation plan should be treated as gross_receipts pursuant to sec_509 of the code based on the gross_receipts earned by you between and you are currently not a private_foundation within the meaning of sec_509 of the code because you are described in sec_509 this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely s debra j kawecki esq manager exempt_organizations technical group
